Powell, J.
1. An accusation, which, following the general language of
the statute, charges that the accused “did sell and barter, for a valuable consideration, alcoholic, spirituous, malt, and intoxicating liquors, intoxicating bitters, and drinks which, if drunk to excess, will produce intoxication,” is not subject to special demurrer on .the ground that the kind of drinks sold is not specified with sufficient definiteness. Hall v. State, 8 Ga. App. 747 (70 S. E. 211).
*216Decided December 19, 1911.
Accusation of sale of liquor; from city court of Fitzgerald— Judge Wall.
September 15, 1911.
Haygood & Quits, for plaintiff in error.
A. J. McDonald, solicitor, contra.
2. The specific point that, since some malt liquors are not intoxicating, the accusation should have expressly shown that the malt liquors referred to therein were intoxicating, is not meritorious. Stoner v. State, . 5 Ga. App. 716 (63 S. E. 602).
3. The request to review these decisions, for the purpose of having them modified or overruled, is refused.
4. There was no error in the court’s instructing the jury as follows: “On the trial of one charged with having violated the law by illegally selling intoxicating liquors, proof that the accused received money from another person, accompanied with a request to procure whisky for the latter, and shortly thereafter delivered whisky to such person, puts the onus on the defendant of explaining where, how, and from whom he got the liquor; and if the explanation offered by him is supported only by his own statement, the jury, if they believe it to be a mere subterfuge to cover up an illegal sale by himself, are authorized to find the defendant guilty.” Mack v. State, 116 Ga. 546 (42 S. E. 776). A request to charge, stating a contrary doctrine, was properly refused.
5. The evidence strongly supports the conviction, and no material error appears. Judgment affirmed.